Citation Nr: 1413550	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. G.B.



ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  A notice of disagreement was filed in March 2010, a statement of the case was issued in December 2010, and a substantive appeal was received in January 2011.

The Veteran testified at a Board hearing in September 2011 before the undersigned Acting Veterans Law Judge; the transcript is of record.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, specifically schizoaffective disorder; the Veteran did not file a notice of disagreement nor was new and material evidence received within the appeal period.

2.  The evidence associated with the claims file subsequent to the May 2005 RO decision includes evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability, and is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim of service connection.

3.  An acquired psychiatric disability, to include schizoaffective disorder, was incurred in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).   

The Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, and is granting the claim on the merits.  Therefore, no further notice or development is needed to assist the Veteran in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  


New & Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran filed an original claim of service connection for a nervous condition in January 1983.  In a February 1983 rating decision, the RO denied entitlement to service connection for a nervous condition and drug abuse, determining that a manic depressive condition was not incurred in or aggravated by service.  

The Veteran submitted additional evidence in support of his claim, and in a May 1983 decision the RO continued the denial of entitlement to service connection for a nervous condition.  In June 1983, the Veteran filed a notice of disagreement and a statement of the case was issued in July 1983.  The Veteran did not file a substantive appeal, and no new and material evidence was received within a year of its issuance.  Accordingly, the February and May 1983 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In June 2004, the Veteran filed a claim of service connection for schizoaffective disorder.  In a May 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran did not file a notice of disagreement, and no new and material evidence was received within a year of its issuance.  Accordingly, the May 2005 rating decision is final.  

In July 2008, the Veteran filed a claim to reopen entitlement to service connection for mental disorder/nervous breakdown.  Correspondence dated in November 2008 from his oldest brother was associated with the claims folder which attributed his mental problems to service.  Correspondence dated in November 2008 from Dr. G.B. reflects that the Veteran has schizoaffective disorder, bipolar type, and that the Veteran has reported the onset of his symptoms occurring during his active duty service.  Dr. G.B. stated that the Veteran was treated for a drug overdose during service which was a suicide attempt due to depressive symptoms he was experiencing at that time.  Dr. G.B. opined that his current psychiatric condition manifested during service.  In September 2011, Dr. G.B. testified on behalf of the Veteran pertaining to his belief that the Veteran's psychiatric disability manifested in service.  The Veteran also testified as to his belief that his psychiatric disability manifested or is due to service.  The lay statements and testimony, and the opinions of Dr. G.B. constitute "new" evidence as this evidence relates to an unestablished fact necessary to substantiate the claim--a relationship to service.  Again, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.


De Novo Review

The RO has not considered the merits of the reopened claim.  Ordinarily the Board cannot adjudicate a claim on a basis different from that of the RO.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006); Gardner v. Shinseki, 22 Vet. App. 415, 418, footnote 2 (2009).  However, as the Board is granting the Veteran's claim there would be no benefit to remanding the claim for initial RO consideration and there is no prejudice to the Veteran.

Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that his depressive symptoms began after his mother passed away in 1974.  Thereafter, his symptoms got worse, rather than better.  T. at 3, 7.  He asserts that he went AWOL (absent without leave) during service because he was afraid that his life was in danger and he was hallucinating.  T. at 4.  He asserts that he overdosed and was put in the stockade.  T. at 4-5.  

Service treatment records do not reflect complaints or treatment for a mental condition, nor do they reflect that he was treated for an overdose.  A December 1973 service treatment record reflects that the Veteran was found to have a positive urine drug screen for codeine.  There was no evidence of vein tracks.  Drug surveillance for 8 weeks was recommended.  A May 1974 drug screen for opiates was positive.  Service personnel records reflect disciplinary problems, to include for drug usage.

A September 1979 VA treatment record reflects a diagnosis of adjustment reaction of adult life.  A November 1979 VA treatment record reflects a diagnosis of questionable manic depressive.  A July 1986 VA treatment record reflects a diagnosis of chronic undifferentiated schizophrenia.  

As detailed hereinabove, Dr. G.B. opined that the Veteran's current psychiatric condition manifested during service.  At the Board hearing, Dr. G.B. opined that the Veteran's schizoaffective disorder is consistent with his condition during service.  T. at 7.  Dr. G.B. explained that his AWOL status and suicide attempt are consistent with his chronic condition.  T. at 7-8.  Dr. G.B. reported that the Veteran had a suicide attempt in 1975, when he overdosed on hemorrhoidal medication.  T. at 8.  

In this case, the Board finds that the credible and competent evidence supports the Veteran's claim of service connection for an acquired psychiatric disability, to include schizoaffective disorder.  

While service treatment records are negative for any psychiatric complaints or symptoms, the Veteran has reported an onset of symptoms during service after his mother's death; and that he went AWOL as a result of his mental problems.  His AWOL status and disciplinary problems are supported by the service personnel records on file.  Moreover, he began seeking mental health treatment approximately four years after separation from service.  As detailed, the Veteran's treating VA physician, Dr. G.B., opined that his schizoaffective disorder is related to service.  Dr. G.B. bases the opinion in part on a purported suicide attempt/overdose on hemorrhoid medication during service.  While this is not supported by the record, the Veteran's treatment for hemorrhoids is documented in the service treatment records.  

In applying the benefit of the doubt provisions, the Board concludes that the evidence is in equipoise, and the probative and persuasive evidence of record supports the Veteran's claim of service connection for an acquired psychiatric disability, to include schizoaffective disorder.  In applying the benefit of the doubt rule, service connection is warranted for an acquired psychiatric disability.


ORDER

New and material evidence having been received the claim of entitlement to service connection for an acquired psychiatric disability is reopened, and the claim of service connection for an acquired psychiatric disability, to include schizoaffective disorder, is granted.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


